ON PETITION FOR REHEARING
In an order and opinion dated August 11, 1978 we affirmed the judgment of the district court (Tenney, J.) 431 F.Supp. 1206 (S.D.N.Y.) declaring invalid certain regulations of the New York State Department of Social Services. Appellants have moved for rehearing, arguing that our action is inconsistent with the Supreme Court’s decision in Quern v. Mandley, 436 U.S. 725 (1978). Plaintiffs-appellees dispute this claim. Though we express no view on which position is correct, we grant the motion for rehearing, recall our earlier order, and remand the case to the district court for further consideration in light of Quern v. Mandley.